                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                                                )                   2:20-CR-65
                Plaintiff,                      )
                                                )
         vs.                                    )
                                                )
  EMORY JACKSON,                                )
                                                )
                                                )
                Defendant.                      )


                                           ORDER


        At Defendant’s initial appearance on September 2, 2020, Defendant and counsel

 conferred, after which Defendant’s counsel announced that Defendant wished to waive a

 detention hearing without prejudice to requesting one subsequently. If Defendant later files

 a motion requesting a detention hearing, such a hearing will be scheduled promptly.

        SO ORDERED:

                                           /s Cynthia Richardson Wyrick
                                           United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 17 Filed 09/03/20 Page 1 of 1 PageID #: 25
